El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El Hon. Fiscal de la Corte de Distrito de Ponce presentó ante dicha corte una acusación imputando al apelante la comi-sión de un delito de asesinato en primer grado en la siguiente forma:
‘ ‘ Durante la noche del 29 al 30 de mayo de 1910, y en el barrio Tallaboa Poniente, sitio denominado ‘Cedro,’ de Peñuelas, que forma parte del Distrito Judicial de Ponce, P. R., el referido Luis Torres, con malicia premeditada, deliberadamente y demostrando tener un corazón pervertido y maligno dio muerte ilegal a Conrado Pacheco, a quien infirió varias heridas, entre ellas una que partiendo del ala derecha de la nariz, llegó hacia la parte posterior de la cabeza sec-cionando los músculos de la masticación, mandíbula inferior y tercera vértebra, hasta llegar a la medula espinal, a consecuencia de la cual falleció inmediatamente. Este hecho es contrario a la ley para tal caso prevista, y a la paz y dignidad de El Pueblo de Puerto Rico. Rafael Palacios, Fiscal del Distrito. La acusación que antecede está basada en el testimonio de testigos examinados bajo juramento, ere-*645yendo solemnemente, qne existe cansa justa para presentarla al tribunal. Rafael Palacios, Fiscal del Distrito. Jurado y firmado ante mí, lioy día, 30 de julio de 1910, S. Vivaldi Pacheco.”
Contra esa acusación formuló el apelante, por su abogado, la alegación de no culpable, y señalado día para el juicio ante jurado, rindió éste un veredicto declarando que Luis Torres es culpable del delito de asesinato en segundo grado, por lo que la corte lo condenó en 22 de diciembre último a la pena de reclusión perpetua, durante toda su vida natural, con traba-jos forzados, la que deberá cumplir en el Presidio Departa-mental -de esta Isla, habiendo antes cumplido la corte con lo dispuesto en el artículo 318 del Código de Enjuiciamiento Criminal.
Contra esa sentencia el acusado interpuso apelación para ante esta Corte Suprema, en donde no ba presentado pliego . de excepciones, relación de becbos, ni alegato de errores y sin .que asistiera a la vista, celebrada en tres de los corrientes, a la que concurrió solamente el Hon. Fiscal de este Tribunal Supremo, pidiendo la confirmación de la sentencia.
Hemos examinado detenidamente tanto la acusación como las instrucciones dadas por la Corte al Jurado, encontrándo-las ambas correctas, pues la primera imputa en términos claros y precisos la comisión de un delito de asesinato en primer grado, y en las segundas, fueron expuestos por- el Juez al Jurado todos los becbos y consideraciones legales que de-bía tener en cuenta para rendir-un veredicto ajustado a la ley.
El veredicto del jurado fué por un delito necesariamente comprendido en el delito imputado y la pena ba sido impuesta dentro de los límites que el estatuto prescribe para el-delito de que el apelante ba sido convicto.
No encontramos que se baya cometido error fundamental alguno, por lo que la sentencia debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados MacLeary, Wolf y del Toro.